           Case 4:19-cv-04363-DMR Document 1 Filed 07/30/19 Page 1 of 9




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2 kwesley@bgrfirm.com
   Lori Sambol Brody (State Bar No. 150545)
 3 lbrody@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 4 mvenezia@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone: (310) 274-7100
 6 Facsimile: (310) 275-5697
 7 Attorneys for Plaintiff
   Bryant Vineyards Ltd.
 8
 9
10                          UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
12
13 BRYANT VINEYARDS LTD., a                    Case No.
   California corporation,
14
                Plaintiff,                     COMPLAINT FOR BREACH OF
15                                             CONTRACT
         vs.
16
   LAUREN RIDENHOUR, an individual,            DEMAND FOR JURY TRIAL
17
                Defendant.
18
19
20
21
22
23
24
25
26
27
28
     1307950.2                                                            Case No.
                              COMPLAINT FOR BREACH OF CONTRACT
           Case 4:19-cv-04363-DMR Document 1 Filed 07/30/19 Page 2 of 9




 1                                       INTRODUCTION
 2               1.   In mid-2014, defendant Lauren Ridenhour (“Defendant” or
 3 “Ridenhour”) received an introduction to Donald L. Bryant, Jr. (a prominent
 4 businessman, art collector, and philanthropist) and his wife Bettina Sulser Bryant
 5 (an art curator and philanthropist). Mrs. Bryant is currently, and has since July of
 6 2014 been, the President of Bryant Vineyards, Ltd. (“Plaintiff” or “Winery” or
 7 “Bryant Estate”) in Napa Valley, California.
 8               2.   Over the next several months following this introduction, Ridenhour
 9 portrayed herself as a highly skilled wealth manager with a particular focus and
10 expertise on the wine business and art investing. Ridenhour ingratiated herself with
11 Mrs. Bryant and, through representations about her alleged expertise and
12 experience, gradually secured both the trust of Mrs. Bryant and work in conjunction
13 with the Bryant Estate.
14               3.   Ridenhour was hired by the Winery in 2014. In July 2014, Ridenhour
15 and the Winery entered into a confidentiality agreement whereby Ridenhour agreed
16 not to disclose or use in any way (other than for the benefit of the Winery)
17 essentially any non-public information or knowledge (the “Confidentiality
18 Agreement”).
19               4.   While employed by the Winery, Ridenhour was introduced to
20 prominent leaders of various professions, and traveled the world, all at the expense
21 of the Winery. Beyond compensating Ridenhour for work for the Winery, Mrs.
22 Bryant assisted Ridenhour both personally and professionally – e.g., introducing
23 Ridenhour to connections in finance, art, and business, and even loaning her
24 substantial funds to facilitate her moving to New York City.
25               5.   The Winery, however, began to recognize flaws in Ridenhour’s
26 business, management, and marketing expertise and competence. Over Ridenhour’s
27 objection, the Winery hired a new consultant and veteran wine insider to provide
28
     1307950.2
                                                 -2-                                 Case No.
                                 COMPLAINT FOR BREACH OF CONTRACT
           Case 4:19-cv-04363-DMR Document 1 Filed 07/30/19 Page 3 of 9




 1 professional assistance. The Winery came to the realization that Ridenhour did not
 2 have core competencies and had actually been hindering the Winery’s growth and
 3 success. Shortly thereafter, the Winery executives and directors concluded that
 4 Ridenhour was not just incompetent, but also a fraud. Ridenhour was thus promptly
 5 terminated.
 6               6.    Ridenhour hired a lawyer to make (largely false) claims against Mr.
 7 and Mrs. Bryant. When the Bryants refused to comply with Ridenhour’s demands,
 8 Ridenhour doubled down, not only filing a public lawsuit, but loading the complaint
 9 with confidential Winery information (as well as other alleged Winery information
10 that is misleading or demonstrably false). In so doing, Ridenhour clearly and
11 deliberately breached the Confidentiality Agreement she had entered into with the
12 Winery.
13               7.    Upon information and belief, when the Bryants still refused to cave to
14 Ridenhour’s demands, Ridenhour and her surrogates facilitated press coverage of
15 the (largely false) allegations in the lawsuit.
16               8.    Ridenhour knew that a public airing of her false and malevolent
17 narrative would be particularly abhorrent to the Winery and its owners, Mr. and
18 Mrs. Bryant, because they have always preferred peace and privacy (which is, of
19 course, the reason why they required Ridenhour to enter into a Confidentiality
20 Agreement in the first place).
21               9.    The Winery thus files this action to hold Ridenhour accountable for her
22 deliberate and malicious breaches of her Confidentiality Agreement.
23                                              PARTIES
24               10.   Plaintiff is a California corporation with its principal place of business
25 in St. Helena, California. Plaintiff’s business is growing, cultivating, producing,
26 promoting, and selling fine wines.
27               11.   Ridenhour is an individual who, upon information and belief, currently
28
     1307950.2
                                                    -3-                                    Case No.
                                   COMPLAINT FOR BREACH OF CONTRACT
           Case 4:19-cv-04363-DMR Document 1 Filed 07/30/19 Page 4 of 9




 1 resides in New York City, New York.
 2                                  JURISDICTION AND VENUE
 3               12.   This Court has subject matter jurisdiction over this action pursuant to
 4 28 U.S.C. section 1332, because the amount in controversy exceeds the value of
 5 $75,000 and the dispute is between citizens of different states.
 6               13.   Venue in this district is proper under 28 U.S.C. section 1391 because a
 7 substantial part of the events or omissions giving rise to the claims occurred here.
 8               14.   This Court has personal jurisdiction over Defendant because Defendant
 9 was employed by Plaintiff herein, performed services on behalf of Plaintiff in this
10 State, and engaged in actions and omissions that form the basis of this lawsuit in this
11 State.
12                                   GENERAL ALLEGATIONS
13               A.    Ridenhour Enters into a Confidentiality Agreement and Acquires
14                     Unique Access to Confidential Information Through Her
15                     Subsequent Work with the Winery.
16               15.   The Bryant Estate is a Napa Valley vineyard founded by Mr. Bryant
17 and currently operated by Mrs. Bryant. Described in the Wine Advocate as “without
18 question one of the most spectacular vineyards in Napa Valley,” the Bryant Estate
19 produces highly coveted and precisely crafted “California first growth” wine.
20               16.   In July 2014, Ridenhour and the Winery entered into a Confidentiality
21 Agreement that is attached hereto as Exhibit A. By entering into the Agreement,
22 Ridenhour agreed “that she will neither disclose any Confidential Information to any
23 person or entity for any reason or purpose whatsoever nor make use of any
24 Confidential Information for any purpose or reason other than for the benefit of the
25 Company.” The Agreement expressly defined “Confidential Information” broadly
26 to include “any information not generally known in the Company’s trade or
27 industry, which the Company treats or is obligated to treat as confidential or
28
     1307950.2
                                                   -4-                                    Case No.
                                   COMPLAINT FOR BREACH OF CONTRACT
           Case 4:19-cv-04363-DMR Document 1 Filed 07/30/19 Page 5 of 9




 1 proprietary, and to which the Consultant gains access or knowledge as a result of the
 2 Consultant’s engagement with the Company . . . .”
 3               17.   As described supra, Ridenhour began working for the Winery
 4 following her introduction to the Bryants.
 5               18.   Between entry into the Confidentiality Agreement and Ridenhour’s
 6 termination, Ridenhour obtained unique access to various and extensive highly
 7 confidential financial and strategic information related to the Winery. The Winery
 8 provided Ridenhour such access in reliance on Ridenhour’s entry into the
 9 Confidentiality Agreement.
10               B.    The Winery Discovers Ridenhour’s Incompetence and
11                     Untrustworthiness and Thus Terminates Her.
12               19.   As described supra, the Winery began re-assessing and recognizing
13 Ridenhour’s incompetence that was adversely affecting the business.
14               20.   Furthermore, in or around late October 2018, executives and directors
15 of the Winery came to the realization that Ridenhour was not a trustworthy person.
16               21.   The Winery thus promptly terminated Ridenhour.
17               C.    Unable to Procure a Settlement Payment, Ridenhour Files and
18                     Then Promotes a Public Lawsuit with Disclosures that Deliberately
19                     Violate Her Confidentiality Agreement with the Winery.
20               22.   Following her termination, Ridenhour retained a lawyer to make claims
21 and demands on the Bryants. The Bryants recognized that Ridenhour’s claims were
22 frivolous (and largely fictitious) and thus categorically rejected the demands.
23               23.   On March 22, 2019, Ridenhour filed a lawsuit against Mrs. Bryant and
24 Mr. Bryant’s trust, and on April 22, 2019, Ridenhour amended her complaint to
25 replace Mr. Bryant’s trust with Mr. Bryant personally as a defendant.
26
27
28
     1307950.2
                                                  -5-                                  Case No.
                                  COMPLAINT FOR BREACH OF CONTRACT
           Case 4:19-cv-04363-DMR Document 1 Filed 07/30/19 Page 6 of 9




 1               24.   Ridenhour did not seek to file the lawsuit under seal. Rather, on
 2 information and belief, Ridenhour deliberately filed the lawsuit publicly in an
 3 attempt to embarrass and harm the Bryants and their interests, including the Winery.
 4               25.   Nor did Ridenhour excise any confidential Winery information from
 5 the complaint. Rather, the lawsuit contains confidential information regarding the
 6 Winery that Ridenhour had contractually agreed not to disclose. The lawsuit also
 7 contains a variety of allegations regarding the Winery and its executives and
 8 directors that are misleading or false and are clearly intended to paint the Winery in
 9 a false light and to harm its reputation and true status as an elite, world renowned
10 winery and vineyard.
11               26.   Despite the public filing, the Bryants still refused to entertain
12 Ridenhour’s demands.
13               27.   On information and belief, Ridenhour thus facilitated press coverage
14 and took other steps to publicize the (mostly false) allegations about the Winery in
15 the lawsuit. For example, on information and belief, Ridenhour sent copies of the
16 lawsuit anonymously to entities with which the Winery interacted. On information
17 and belief, Ridenhour or those acting on her behalf contacted various press outlets,
18 including winery industry publications, in an effort to spread the defamatory
19 statements about the Winery. Indeed, in one such publication, Ridenhour is quoted
20 as standing by the allegations in the lawsuit, saying: “I think the facts as expressed
21 in my legal documents make a compelling case.”
22                                   FIRST CAUSE OF ACTION
23                                        (Breach of Contract)
24               28.   Plaintiff incorporates by this reference the allegations set forth above as
25 though set forth fully herein.
26               29.   Ridenhour and the Winery executed a Confidentiality Agreement in
27 which Ridenhour promised to keep non-public information related to the Winery
28
     1307950.2
                                                    -6-                                    Case No.
                                   COMPLAINT FOR BREACH OF CONTRACT
           Case 4:19-cv-04363-DMR Document 1 Filed 07/30/19 Page 7 of 9




 1 confidential.
 2               30.   In 2019, Ridenhour, without any excuse, prevention, waiver, or release,
 3 made public certain information deemed confidential under the Confidentiality
 4 Agreement by including the information in a public filing of a lawsuit in the United
 5 States District Court for the Southern District of New York and then spreading the
 6 information to various third parties.
 7               31.   Plaintiff has fully performed all of its obligations under the
 8 Confidentiality Agreement except for those terms and conditions that have been
 9 excused, prevented, waived and/or released.
10               32.   Ridenhour breached the Confidentiality Agreement as set forth above.
11               33.   As a direct and proximate result of Ridenhour’s breach of the
12 Confidentiality Agreement, Plaintiff has suffered, and continues to suffer,
13 substantial damages in an amount to be proven at trial, including lost profits and
14 harm to reputation and goodwill.
15               34.   The harm caused by Ridenhour’s breaches are irreparable and thus
16 warrant injunctive relief as well.
17                                      PRAYER FOR RELIEF
18               WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:
19               1.    For compensatory damages and/or a disgorgement of wrongful gain in
20 an amount to be proven at trial, but no less than $1 million.
21               2.    For an injunction prohibiting Ridenhour from violating her obligations
22 under the Confidentiality Agreement;
23               3.    For pre-judgment interest according to proof;
24               4.    For an award of reasonable attorneys’ fees;
25               5.    For the costs of suit incurred herein; and
26               6.    For such other and further relief as the Court may find appropriate.
27
28
     1307950.2
                                                    -7-                                  Case No.
                                   COMPLAINT FOR BREACH OF CONTRACT
           Case 4:19-cv-04363-DMR Document 1 Filed 07/30/19 Page 8 of 9




 1 DATED: July 30, 2019                 BROWNE GEORGE ROSS LLP
                                           Keith J. Wesley
 2
                                           Lori Sambol Brody
 3                                         Matthew L. Venezia
 4
 5                                      By:        s/ Keith J. Wesley
                                                    Keith J. Wesley
 6
                                        Attorneys for Plaintiff Bryant Vineyards Ltd.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1307950.2
                                              -8-                                Case No.
                              COMPLAINT FOR BREACH OF CONTRACT
           Case 4:19-cv-04363-DMR Document 1 Filed 07/30/19 Page 9 of 9




 1                                   DEMAND FOR JURY TRIAL
 2               Plaintiff hereby demands trial by jury in this action.
 3 DATED: July 30, 2019                         BROWNE GEORGE ROSS LLP
                                                   Keith J. Wesley
 4
                                                   Lori Sambol Brody
 5                                                 Matthew L. Venezia
 6
 7
                                                By:        s/ Keith J. Wesley
 8
                                                             Keith J. Wesley
 9                                              Attorneys for Plaintiff Bryant Vineyards Ltd.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1307950.2
                                                      -9-                                Case No.
                                    COMPLAINT FOR BREACH OF CONTRACT
